Title: To George Washington from Jacob Read, 9 March 1785
From: Read, Jacob
To: Washington, George



Sir
New York 9th March 1785

When I had the pleasure to See you last Summer at Mount Vernon I believe I informed you in answer to a question on the Subject that Congress had received a Copy of the Roll of Negroes &Ca taken by the Commissioners for Superintending the Embarkations at New York at the time of the removal of the Refugees and British Garrison from this City—I now find I was mistaken and that the one I had Seen in the office of the Secretary of Congress was only of 168 Negroes being the last Inspection of the Whole and made on board some Transports at that time at Anchor at Staten Island—The General roll never has been seen by Congress and is at this time wanted to enable our Ministers in Europe to proceed to execute the Instructions of Congress of 1783 on the Subject of Negroes Carried off in Contravention of the Treaty of peace.
I request Your Excellency to forward the Document alluded to as early as possible.
As I embark in a day or two for So. Carolina to be absent for 2 or 3 Months I cannot flatter myself with the pleasure of any Correspondence with you till my return unless I can tender you any Service in Charles Town—I beg you’l Command me in such Case Without reserve and assure yourself I Shall feel the greatest pleasure in obeying your Commands.
The Public Prints will ere this have informed you that Mr Jno. Adams is elected Minister to the Court of London. I had

the happiness to Succeed in my endeavours to Send Col. Wm Smith as Secretary to the Legation. Mr McHenry of Maryland now in Congress offerrd himself & there were sevl other Candidates but finding himself not likely to be elected, Mr McHenry with a wonderful dexterity rose & nominated the very man whom he in a conversation with me had offered a great many arguments to defeat, it was the Coll’s wish to Stand on the Nomination of So. Carolina, but we were Supplanted by this little Son of Esculapius, however Smith was at once Elected.
Congress Yesterday Elected Genl Knox Secretary at War. I put Coll Walker of your late Family in Nomination & he had an Honourable Support. The Sallary is Cut down to Twenty four hundred & fifty Dollars, not I am Sure Sufft to render it worth Genl Knox’s acceptance. With this Idea I brought forward Col. Walkers Name—he woud have been Elected but the New Englanders thought Genl Knox wou’d accept & rely on the future generosity of Congress to make him Some Allowances of Hou. rent travelling expences &Ca.
From the want of a full Congress the great national questions Still remain untouched & will not be attempted till late in the Spring When tis hoped we may assemble the Whole force of the Union & try if we can Act as a Nation, which by the bye I very much doubt now the Common tye of danger is removed.
Do me the favour to present my most respectful Complements to Mrs Washington.
I thank your Excellency for you[r] full Communications in answer to my Enquiries. They afforded me great Satisfaction & have confirmed sevl Opinions I had early adopted. I am with the greatest respect & regard Sir Your most obedt and most Humle Servt

Jacob Read

